DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 08/23/2022.  Claims 1-14 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 8, 10-11, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brady et al. (U.S. Pub. 20180024554).
Regarding claim 8, Brady discloses a storage area disposition system of a vehicle 200B for handling storage space of a vehicle storage area (as seen in Fig. 2B), the storage area disposition system comprising: a location request receiving unit (see discussion in para. [0052], lines 1-3) for receiving a wireless location request signal from an electronic user device or a remote vehicle management system (as discussed in para. [0053], lines 9-16), where the wireless location request signal is associated with a desired location of at least a first movable partitioning wall of the storage area; and a partitioning wall arranging unit of the storage area disposition system for arranging the at least first movable partitioning wall in the desired location (as discussed in para. [0048], lines 4-9), where the at least first movable partitioning wall divides the storage area into at least a first 257A and a second 257B separate storage compartment (as seen in Fig. 2B below) such that the at least first and second storage compartments 257A,257B are each fully enclosed storage compartments (see Fig. 2B below). 
Regarding claim 10, Brady discloses the storage area disposition system, where the storage area 257A,257B further comprises one or more fixed partitioning walls (as shown in Fig. 2B, and discussed in para. [0048], lines 4-9) arranged such that they in combination with the at least first movable partitioning wall and at least one respective closing arrangement 275A,275B provide that the at least first and/or second separate storage compartment 257A,257B respectively is a separate enclosed storage compartment supporting separate access (see Fig. 2B).  
Regarding claim 11, Brady discloses the storage area disposition system, where the location request signal is based on a storage volume request associated with a first party, the partitioning wall arranging unit then further being adapted for arranging the at least first movable partitioning wall (shown in Fig. 2B below) such that a selected separate storage compartment out of the at least first and second separate storage compartments 257A,257B meets the requested storage volume, the storage area disposition system then further comprising: a compartment assigning unit for assigning the selected separate storage compartment to the first party (see discussion in para. [0038], lines 1-11).
Regarding claim 13, Brady discloses the storage area disposition system, where the storage volume request further comprises a target destination indication associated with the requested storage volume (see discussion in para. [0052], lines 1-3), the partitioning wall arranging unit then further being adapted for arranging the at least first movable partitioning wall (shown in Fig. 2B) such that selection of the selected separate storage compartment takes into account the target destination indication (as discussed in para. [0048], line 28-32).  
Regarding claim 14, Brady discloses the storage area disposition system, where the first party is associated with a first access code and/or digital key, the storage area disposition system then further comprising: an access enabling unit for enabling the first access code and/or digital key access to the selected separate storage compartment (see discussion regarding access codes for different users in para. [0019], lines 5-12).


    PNG
    media_image1.png
    670
    888
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. in view of Gil (U.S. Pat. 10934093).
Regarding claim 9, Brady is discussed above, and teaches the storage area disposition system.  However, Brady fails to teach where the system comprises electrical motors for controlling the partitioning wall.  Gil teaches a storage area disposition system, Gil discloses a storage area disposition system of a vehicle 10 for handling storage space of a vehicle storage area 15, the storage area disposition system comprising: a location request receiving unit 908 for receiving a location request signal associated with a desired location of at least a first movable partitioning 115 wall of the storage area 15 (see discussion in col. 21, lines 31-37); and a partitioning wall arranging unit 110 of the storage area disposition system for arranging the at least first movable partitioning wall 115 in the desired location (see discussion in col. 33, lines 21-31), where the at least first movable partitioning wall 115 divides the storage area 15 into at least a first and a second separate storage compartment (see compartments in Fig. 7) comprising one or more electrical motors (as disclosed in col. 9, lines 60-64), where the partitioning wall arranging unit 110 then is adapted for arranging the at least first movable partitioning wall 115 by means of the one or more electrical motors (see discussion in col. 9, lines 60-64).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the partitioning wall of Brady’s storage system with electrical motors, in order to allow selective movement of the partition, as taught to be desirable by Gil (see discussion in col. 6, lines 61-65).  
Regarding claim 12, Brady is discussed above, and teaches the storage area disposition system, having a storage volume indicator (as discussed in para. [0038], lines 1-11).  However, Brady fails to explicitly teach where the storage volume request further comprises a weight indication associated with the requested storage volume.  Gil teaches the partitioning wall arranging unit 110, further being adapted for arranging the at least first movable partitioning wall 1155Application Number 16/5 97,674 such that selection of the selected separate storage compartment takes into account the weight indication (see discussion in col. 28, lines 33-41, and col. 33, lines 21-31, respectively).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arranging unit of Brady with weight sensors, in order to determine whether the compartments may support the weight of the package(s), as taught to be desirable by Gil (see discussion in col. 28, lines 50-55).  
Claims 1, 3-4, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al.
Concerning method claims 1, 3-4, and 6-7, in view of the structure disclosed by Brady above, the method of operating the device would have been obvious, since Brady’s automated transport vehicle provides the same structure as the device described in the specification. The Examiner submits that it can be assumed that the device of Brady is capable of performing the claimed process.
Concerning method claims 2 and 5, in view of the structure disclosed by Brady and Gil above, the method of operating the device would have been obvious, since Brady and Gil’s storage and delivery system provides the same structure as the device described in the specification. The Examiner submits that it can be assumed that the device of Brady and Gil is capable of performing the claimed process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Gil above, the Examiner submits the Notice of References Cited (PTO-892).  U.S. Pats. 20180024554 to Brady et al., and 6978736 to Sanford et al., teach systems for automated package delivery and pickup.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        1-Nov-22

/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632